TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00222-CV


FIA Card Services, N.A., f/k/a MBNA, America Bank, N.A., Appellant

v.

Catherine V. Alloggio, Appellee




FROM HAYS COUNTY COURT AT LAW #2
NO. 8669-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant FIA Card Services, N.A., f/k/a MBNA, America Bank, N.A. (hereinafter
referred to as "MBNA") filed an emergency motion for stay and motion for expedited review of
emergency motion for stay on April 23, 2007.  This motion accompanied MBNA's Notice of
Restricted Appeal from the county court at law's judgment dated December 11, 2006.  
		Appellee Catherine V. Alloggio served post-judgment discovery on MBNA, which
is due on April 24, 2007.  MBNA claims that it first learned of the judgment against it when the
discovery was served on March 22, 2007.  MBNA represents that it is in the process of preparing and
filing a supersedeas bond to suspend enforcement of the judgment.  See Tex. R. App. P. 24.  MBNA
asks this Court to grant temporary emergency relief from post-judgment enforcement and discovery
until such time as a bond is secured. 
		The Court GRANTS MBNA's motion to stay its obligation to respond to post-judgment discovery.  This stay is effective until 10 days from the date of this order.
		It is ordered on April 23, 2007.

Before Justices Puryear, Pemberton and Waldrop